Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 06 April 2021.  Claims 1-6, 9 and 11-21 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the claim interpretation under 35 USC 112(f) and the rejection of claims 7-10 under 35 USC 112(a)-(b) have been fully considered and are persuasive.  The claim interpretation under 35 USC 112(f) and the rejection of claims 7-10 under 35 USC 112(a)-(b) has been withdrawn. 
Applicant's arguments with respect to the rejection of claims 1-19 under 35 USC 102 and/or 103 over Soltanian have been fully considered but they are not persuasive. Specifically, applicant argues: 
Applicant respectfully traverses the rejection of claims 7-10 and 15 as allegedly being unpatentable over Soltanian. Nevertheless, solely to advance prosecution and without acquiescing to the rejection, Applicant has amended independent claim 1 to recite, inter alia: 
control driving of the moving body corresponding to the estimated situation with reference to dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations.

Soltanian does not teach or even suggest at least the above-quoted subject matter of amended independent claims 1, 16, and 18. 

The Examiner’s Response
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Specifically, applicant argues that Soltanian does not teach or suggest to control driving of the moving body corresponding to the estimated situation with reference to dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations.  However, the Examiner respectfully disagrees.  While Soltanian does not explicitly use the exact wording of applicant’s claim, Soltanian does suggest the limitation, as broadly interpreted.  Specifically, the argued limitation is drawn to using dictionary information learned by a machine learning unit. The Examiner respectfully points out that any machine learning unit (otherwise known as a deep learning network) will have a reference dictionary of recommended outputs based on what is input to the machine/network.  As Soltanian teaches a vehicle control system that includes algorithms that can be trained to detect sounds such as rain, emergency vehicles, pedestrians using a deep neural network (see 
Double Patenting
Claim 21 is objected to under 37 CFR 1.75 as being a duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soltanian et al. (US 2020/0031337).
As regards claim 1, Soltanian et al. teaches a moving body control apparatus (see at least Abstract) comprising: a memory (see at least ¶[0039] and [0045]); and a hardware processor in communication with the memory (see at least ¶[0040]), the hardware processor configured to: acquire a sound signal issued by a target (see at least Fig. 4A-4B and ¶[0005]-[0008]; [0029] and [0034]); estimate a relative situation between a moving body as a controlled target and the target based on the sound signal (see at least Fig. 4B and ¶[0029] and [0036] Soltanian discloses measuring the Doppler effect to determine the speed of the vehicle or object that is the source of the sound and sparse component analysis to determine the location of the sound); and control driving of the moving body corresponding to the estimated situation (see at least Fig. 4B and ¶[0036] – particularly step 143).  Soltanian et al. do not explicitly teach control driving of the moving body corresponding to the estimated situation with reference to dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations. However, Soltanian et al. teach the vehicle control system can include algorithms that can be trained to detect sounds such as rain, emergency vehicles, pedestrians using a deep neural network (see ¶[0028] and [0031]-[0032]) and from there uses the detected sounds and the determined location and position of those sounds to provide assisted driving features and functionality of the vehicle (see at least ¶[0029]).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to have modified the system of Soltanian et al. to include to control driving of the moving body corresponding to the estimated situation with reference to dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations as Soltanian discloses the use of deep neural networks using deep learning techniques to provide solutions to the vehicle and one of ordinary skill in the art would have recognized the established function of the specifics of controlling driving of the moving body corresponding to the estimated situation with reference to dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations and would have applied it to improve the system of Soltanian et al. 
As regards claim 2, Soltanian et al. teaches wherein the relative situation between the moving body and the target includes at least one of a relative direction, a relative speed, and a relative distance of the target with respect to the moving body (see at least Fig. 4B and ¶[0029] and [0036].
As regards claim 3, Soltanian et al. teaches wherein the hardware processor is further configured to acquire own situation information of the moving body, and estimates the relative situation between the moving body and the target in consideration of the own situation information of the moving body (see at least Fig. 4B and ¶[0029] and [0036] – particularly step 141).
As regards claim 4, Soltanian et al. teach wherein the hardware processor is further configured to acquire own situation information of the moving body, and to estimate the relative situation between the moving body and the target in consideration of the own situation information of the moving body (see at least Fig. 4B and ¶ [0029] and [0036] – particularly step 141).
As regards claim 5, Soltanian et al. teaches wherein the own situation information of the moving body includes at least one of a speed of the moving body, a movement direction of the moving body, and a current position of the moving body (see at least Figs. 1 and 4B – Soltanian et al. teaches that and estimated time to collision between the host vehicle and the emergency vehicle can be determined, it necessarily flows that in order for the time to collision to be determined, the system of Soltanian et al. must know at least one of the speed of the host vehicle, a movement direction of the host vehicle and a current position of the host vehicle).
As regards claim 6, Soltanian et al. teach wherein the own situation information of the moving body includes at least one of a speed of the moving body, a movement direction of the moving body, and a current position of the moving body (see at least Figs. 1 and 4B – Soltanian et al. teaches that and estimated time to collision between the host vehicle and the emergency vehicle can be determined, it necessarily flows that in order for the time to collision to be determined, the system of Soltanian et al. must know at least one of the speed of the host vehicle, a movement direction of the host vehicle and a current position of the host vehicle).
As regards claim 9, Soltanian et al. do not explicitly teach wherein the machine learning unit learns start and end of the driving control of the moving body corresponding to the relative situation between the moving body and the target.  However, as discussed above with respect to claim 1, Soltanian et al. teach the use of a deep neural network using deep learning techniques to provide solutions including providing autonomous driving to avoid a collision with the emergency vehicle or the other object (see at least ¶[0028]-[0032] and [0036]).  Soltanian et al. also suggest that the autonomous control is only activated based on a determination that the driver cannot perform the action themselves and as such the vehicle must take over, which suggests that there is a 
As regards claim 11, Soltanian et al. teaches an output device which outputs information indicating detection of the sound signal or a relative direction of the sound signal with respect to the moving body (see at least ¶[0027], [0033] and [0039]).
As regards claim 12, Soltanian et al. teaches an output device which outputs information indicating detection of the sound signal or a relative direction of the sound signal with respect to the moving body (see at least ¶[0027], [0033] and [0039]).
As regards claim 13, Soltanian et al. teaches wherein the moving body includes at least one of a vehicle, a flight vehicle, a vessel, and a self-propelled robot (see at least Fig. 1; vehicle 18).
(see at least Fig. 1; emergency vehicle 16).
As regards claim 15, Soltanian et al. do not explicitly teach wherein the target is a non-moving body including at least a warning device of a crossing.  However, Soltanian et al. teaches the detection of various different sounds including emergency vehicles, pedestrians, other vehicles and pedestrians (see at least ¶[0026]-[0032]).  While Soltanian does not specifically discuss the detection of warning devices at a crossing, warning devices such as those at railroad crossings or street crossings are well known sounds that are encountered while driving on a road.  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Soltanian et al. to include the detection of non-moving bodies including at least a warning device at a crossing as one of ordinary skill in the art would have recognized the established function of being able to detect warning at a crossing and would have applied it to improve the system of Soltanian et al. 
As regards claims 16-17, please see the rejection above with respect to claims 1-2, respectively, which are commensurate in scope to claims 16-17, with claims 1-2 being drawn to a moving body control apparatus and claims 16-17 being drawn to a corresponding moving body control method.  
As regards claims 18-19, please see the rejection above with respect to claims 1-2, respectively, which are commensurate in scope to claims 18-19, with claims 1-2 being drawn to a moving body control apparatus and claims 18-19 being drawn to a corresponding non-transitory computer readable storage medium storing instructions executed by a computer.  
As regards claims 20 and 21, Soltanian et al. teaches wherein the output device comprises at least one of a display or a speaker (see at least ¶[0027], [0033] and [0039]).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667